DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Election/Restrictions
1.	A restriction requirement was mailed on 10 June 2021 requiring a species election regarding parts (a) and (b) of claim 1.  Applicant elected without traverse Cas7 and Cas3 nuclease in the reply filed on 24 August 2021.  The requirement is still deemed proper and is therefore made FINAL.
However, since Cas7 is part of the Cascade complex, the requirement for electing a species between Cse1, Cse2, Cas5, Cas6 and Cas7 is reconsidered and withdrawn.
Claims 1-2, 5-9, 12-30, 33-42 and 44 as filed on 6 April 2020 are examined herein.  Claims 3-4, 10-11, 31-32, 43 and 45 are withdrawn as being drawn to a non-elected invention.

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

“Cascade” is a term known to the art as a Type-I CRISPR protein complex.  E.g., Makarova et al. (2015) Nat Rev Microbiol 13:722-36.

Claims 5 and 33 require an “engineered Cas3” nickase.  Applicant defines the claim limitation.  Spec., para. 0476.  See also Spec., pages 102-03.

Claim 22 uses the term "optionally."  Because the limitation following the word "optionally" is only an optional part of the claimed invention, the limitation following the word fails to impart patentable weight to the claimed invention. Therefore, claim 22 is interpreted herein as if the limitation following the "optionally" was absent.

Information Disclosure Statement
3.	Applicant provided a multi-page IDS on 10 April 2020.  Curiously, the listing of NPL references, which appears to be alphabetical, ends at reference #50 in the Js - the authors of reference 50 are Jiang et al.  In other words, no NPL reference is provided where the last name of the first author begins with the letters K-Z.

Claim Objections
4.	Claims 2, 6, 14, 19, 28 and 30 are objected to because of the following informalities.

Claim 6 is objected to because it doesn’t relate the “double-stranded polynucleotide” to the polynucleotide target site in claim 1 although that appears to be the intention.
Claim 19 is objected to because it provides proteins as polynucleotides.  Clarifying the claim to specify that the polynucleotides encode the provided proteins is requested.
Claim 19 is also objected to because it refers to the “components” of claim 1, part (a), but, as currently written, claim 1 only requires part (a) to have one component.
Claim 28 is objected to because it uses parenthetical synonyms representing the taxonomic genus/species name of the preceding common name.  Removal of the parentheses is requested.  
The claim is also rejected under 35 USC 112(b) for certain of the parenthetical names and/or comments.

Claims 2 and 30 are drawn to a Cas3 nickase where Cas3 is also the elected species.  Therefore, based on the elected species, Applicant is advised that should claims 1 or 29 be found allowable, claims 2 and/or 30 will be objected to under 37 CFR § 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  

Applicant is advised that should claim 1 be found allowable, claim 14 will be objected to under 37 CFR § 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  Claim 14 requires “further . . . providing to the cell a heterologous polynucleotide.”  However, claim 1 already provides to the cell a heterologous polynucleotide, and therefore the two claims have the same scope.
For this reason the claim is also currently rejected under 35 USC 112(d).

Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 15-17, 25, 28, 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 is rejected because it recites the limitation “the polypeptide component” at the end but there is not an explicit reference to a prior polypeptide.  Therefore the term lacks an antecedent basis.  It is interpreted herein as if “the polypeptide component” referred to a Cascade component.

Claim 25 is rejected because it requires “transcriptional activation,” which is a relative term the renders the claim indefinite. The term degree of activation required is 

Claims 28 and 41 are rejected because some of the parenthetical comments raise issues as to the scope of the claims.  For example, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
In the present instance, claim 28 recites several limitations associated with a parenthetical limitation, and the claim also recites a parenthetical limitation which does not have the same scope as the preceding limitation.  For example:sorghum (Sorghum bicolor, Sorghum vulgare); millet (e.g., pearl millet); wheat (Triticum species, for example Triticum aestivum, Triticum monococcum); sugarcane (Saccharum spp.); oats (Avena); barley (Hordeum); Brassica species (for example but not limited to: oilseed rape or Canola) (Brassica napus, B. campestris, Brassica rapa, Brassica juncea); Arabidopsis (Arabidopsis thaliana); and cotton (Gossypium arboreum, Gossypium barbadense).

Claims 15-16 recite the limitation "the heterologous polynucleotide" in line 1 of each.  The antecedent basis for this limitation is indefinite.  As seen infra in the rejection under 35 USC 112(d), the guide polynucleotide is heterologous but these claims appear to be referring to the heterologous polynucleotide introduced in claim 38 or the guide polynucleotide.  Therefore the metes and bounds of the claims cannot be determined.

Claims 39-40 recite the limitation "the heterologous polynucleotide" in line 1 of each.  The antecedent basis for this limitation is indefinite.  As seen infra in the rejection under 35 USC 112(d), the guide polynucleotide is heterologous but these claims appear to be referring to the heterologous polynucleotide introduced in claim 38 or the guide polynucleotide.  Therefore the metes and bounds of the claims cannot be determined.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-2, 5-9, 12-30, 33-42 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to a method for modifying the genome of a plant cell by providing to the plant cell a Cascade component comprising, e.g. the elected species Cas7; an endonuclease component, e.g. comprising Cas3 nuclease; and a guide polynucleotide with a targeting domain complementary to the target sequence.  The Cascade component and the guide polynucleotide form a complex that can recognizes and binds to the target sequence and the target sequence is changed. 
Dependent claim 2 requires a Cas3 nuclease.  Dependent claim 6 requires double-stranded breaks.  Dependent claim 9 fuses (a) and (b).  Dependent claims 11-17, 19-20 and 22 recite polynucleotide characteristics.  Dependent claim 18 requires a 
Claims 5, 7-8 and 14 also depend from claim 1.  Claim 5 is drawn to an engineered Cas3 nickase.  Claims 7-8 are drawn to adding a transcriptional activator to the components of claim 1(b).  Claim 14 adds a heterologous polynucleotide.  
Claim 29 is drawn to plant cell composition with a Cascade component comprising, e.g. the elected species Cas7; an endonuclease component, e.g. comprising Cas3 nuclease; and a guide polynucleotide with a targeting domain complementary to the target sequence.  The Cascade component and the guide polynucleotide form a complex that can recognizes and binds to the target sequence. 
Dependent claim 30 requires a Cas3 nuclease.  Dependent claim 36 fuses (a) and (b).  Dependent claim 37 requires a heterologous nuclease domain or a transcriptional activator.  Dependent claims 38-40 recite polynucleotide characteristics.  Dependent claim 41 recites various plants.  
Claims 30, 34-35 and 37-38 depend from claim 29.  Claim 30 is drawn to an engineered Cas3 nickase.  Claims 34-35 are drawn to adding a transcriptional activator to the components of claim 29(b).  Claim 37 adds a heterologous nuclease domain or a transcriptional activator.  Claim 38 adds a heterologous polynucleotide.  
Claim 42 is drawn to a method for modifying a polynucleotide sequence of a plant cell by providing to the plant cell a Cascade component comprising, e.g. the elected species Cas7; a Cas3 nickase; and a guide polynucleotide with a targeting domain complementary to the target sequence.  The Cascade component and the guide polynucleotide form a complex that can recognizes and binds to the target sequence and wherein the target sequence is changed. 
Claim 44 is drawn to a method for modifying a polynucleotide sequence of a plant cell by providing to the plant cell genes encoding Cascade components comprising, e.g. the elected species Cas7; 
Claim 1, for example, is drawn to method for modifying the genome of a plant cell by providing to the plant cell a Cascade component comprising, e.g. the elected species Cas7; an endonuclease component, e.g. comprising Cas3 nuclease; and a guide polynucleotide with a targeting domain complementary to the target sequence.  The Cascade component and the guide polynucleotide form a complex that can recognizes and binds to the target sequence and the target sequence is changed. 
Applicant defines “engineered Cas3.”  Spec., para. 0476 (see also Spec., pp 102-03).  Applicant does not define “transcriptional activator.”
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 119 F.3d at 1568, 43 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Applicant obtained components from the Type I-E CRISPR-Cas system from Streptococcus thermophilus DGCC7710.  Spec. p. 95.  Applicant identified Type I-E CRISPR-Cas systems from other organisms.  Id., pp. 96-97.  In Example 2, Applicant optimized Type 1-E CRISPR-Cas genes for maize genome editing.  Id., pp. 97-104.  Arabidopsis CBFI protein.  Id., p. 99.  In Example 3, Applicant describes transformation into maize cells.  Id., 104-09.  In Example 4, Applicant demonstrates using the Type I E system to activate transcription.  Id., pp. 109-13.  In Example 5, Applicant describes Type 1-E Cascade-mediated transcriptional manipulation of a maize gene.  Id., pp. 113-16.  In Example 6, Applicant describes Type 1-E Cascade-mediated cleavage of eukaryotic cellular DNA.  Id., 116-20.
First, there is no evidence on the record that one component of a Cascade by itself, e.g. only Cas7, will provide any activity.  E.g., Díez-Villaseñor et al. (2013) RNA Biol 10(5):792-802, 792.  Second, there is no evidence that components from Cascades from different organisms can be mixed together and still retain activity.  
Additionally, there are a myriad of ways to activate transcription but Applicant only provides a few.  Further, although “engineering” Cas3 sets forth a genus, there are a vast number of ways that Cas3 can be engineered.  I.e., SEQ ID NO:7 is the Cas3 gene and SEQ ID NO:15 is the Cas3 protein where the protein is 926 amino acids in length.  Obviously a vast number of protein variants fall with the scope of an ‘engineered Cas3 protein.’ 
Furthermore, there are a multitude of polII and polIII promoters.
Applicant fails to describe a representative number of species of sequences compared to the scope of the claimed genera.  Applicant also fails describe required structural elements within any of the claimed genera that are necessary and/or sufficient for activity in the instant invention.  
Applicant fails to satisfy the written description requirement.  Applicant has not demonstrated to one skilled in the art possession of the broad genus of claimed polypeptides.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 requires “further . . . providing to the cell a heterologous polynucleotide.”  However, claim 1 already provides to the cell a heterologous polynucleotide – the guide polynucleotide – and therefore the two claims have the same scope.
Claim 38 is similarly rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 requires “further . . . providing to the cell a heterologous polynucleotide.”  However, claim 29 already provides to the cell a heterologous polynucleotide – the guide polynucleotide – and therefore the two claims have the same scope.
For the purposes of examination the claim is interpreted as providing an additional polynucleotide.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

8.	Claim 7-8 and 34-35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the The base claim of the above claims, claim 1 and claim 29 respectively, describes the invention by using the name of polypeptides, e.g. “Cas7.”  However, ‘Cas7’ further comprising a transcriptional activator would no longer be Cas7 and therefore claims 7-8 fall outside the scope of claim 1 and claims 34-35 fall outside the scope of claim 29.  See e.g. Pfizer, Inc. v. Ranbaxy Labs. Ltd., 457 F.3d 1284, 1291-92, 79 U.S.P.Q.2d 1583, 1589-90 (Fed. Cir. 2006) (claim 6:  "[t]he hemicalcium salt of the compound of claim 2” falls outside the scope of claim 2 which recites atorvastatin acid but does not include the pharmaceutical acceptable salts of atorvastatin acid).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 6, 9, 12, 14, 17-19, 22-25, 28-30, 36, 38, 41-42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. US Patent Publication No. 2014/0315985 A1 (23 October 2014).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.
Claim 1 is drawn to method for modifying the genome of a plant cell by providing to the plant cell a Cascade component comprising, e.g. the elected species Cas7; an endonuclease component, e.g. comprising Cas3 nuclease; and a guide polynucleotide with a targeting domain complementary to the target sequence.  The Cascade component and the guide polynucleotide form a complex that can recognizes and binds to the target sequence and the target sequence is changed. 
May et al. teaches a method for modifying a polynucleotide sequence of a target site in the genome of a cell, “genome engineering.”)  May et al., paras. 0170-71.
May et al. teaches examples of genetic modifications that include insertions, deletions, inversions. translocations, gene fusions, and changing one or more nucleotides.  Id., para. 0170.
May et al. teaches plant cells.  Id., para. 0149.  
May et al. teaches the Cas7 family of proteins, a.k.a., Cascade.  Id., paras. 0217, 0230-31.
May et al. teaches that the “Cascade interference complex can recruit the Cas3 helicase/nuclease which can act in trans to facilitate cleavage of target nucleic acid.”  Id., paras. 0217-18.
May et al. does not provide a working example using Cascade to modify the genome of a plant cell.
May et al.’s paragraph 0040 teaches using a polynucleotide encoding the polypeptide in its invention.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use Cascade and Cas3 to modify the genome of a plant cell.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claims 1-2, 12, 17, 19, 42 and 44 are obvious.  

The composition needed for the method is also obvious; see also paragraph 0025.  Thus claims 29-30 are obvious.
May et al. teaches that “[i]n some embodiments, the nucleic acid-targeting nucleic acid is RNA” (p. 15) and thus claim 22 is obvious.
May et al. teaches that “[i]n some embodiments, the altering comprises increasing transcription of the first or second target nucleic acids” (p. 15) and thus claim 25 is obvious.
May et al. teaches several of the plants recited in claims 28 and 41 and thus those claims are obvious.
Claim 18 is obvious in view of the kit taught by May et al. in paragraph 0021.
May et al. teaches Agrobacterium transformation (para. 0423) and thus claim 23 is obvious.
May et al. teaches particle gun bombardment (para. 0470) and thus claim 24 is obvious.
May et al. teaches obtaining double-stranded breads (p. 10) and thus claim 6 is obvious.
May et al. teaches employing fusion proteins (para. 0066) and thus claims 9 and 36 are obvious.


10.	Claims 13, 15-16, 20, 26-27 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. US Patent Publication No. 2014/0315985 A1 (23 October 2014) as applied to claims 1, 14, 29 and 38 above, and further in view of Cigan et al. PCT Publication WO 2015/026886 A1 (26 February 2015).
Use of genome engineering technologies such as CRISPR to improve crop traits (Cigan et al., p. 59) and selecting on that basis (Id., p. 65) is obvious and thus claims 26-27 are obvious.
teaches heterologous target sites (Id., p. 32) and thus claim 13 is obvious.
Id., p. 44) and thus claims 15-16 and 39-40 are obvious. 
teaches a gene encoding the guide RNA operably linked to a heterologous promoter (Id., p. 90), and thus claim 20 is obvious.


11.	Claims 7-8 and 34-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. US Patent Publication No. 2014/0315985 A1 (23 October 2014) as applied to claims 1 and 29 above, and further in view of Cheng et al. (2013) Cell Res 23:1163-71.
Using CRISPR technology to create RNA-guided transcription activators was known in the prior art (e.g. Cheng et al.) and thus claims 7-8 and 34-35 are obvious.


12.	Claims 5 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. US Patent Publication No. 2014/0315985 A1 (23 October 2014) as applied to claims 1 and 29 above, and further in view of Beisel US Patent Publication No. 2018/0155729 A1 (claiming priority to a 2015 provisional application). 
Beisel teaches variants to Cas3:  Cas3′ and Cas3′′, which can used in Type I Cascade (Beisel, para. 0019) and thus claims 5 and 33 are obvious.

13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over May et al. US Patent Publication No. 2014/0315985 A1 (23 October 2014) as applied to claim 1 above in view of Vrba & Matoušek (2005) Biol Plant 49:371-80.
Vrba & Matoušek teaches using polII and polIII promoters in transgenic plants (p. 372) and thus claim 21 is obvious.

Conclusion
14.	No claim is allowed.


(2) Mandell, US Patent Publication No. 2017/0342474 (2014 provisional application), which teaches the use of Cas3 variants (claim 26).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663